Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-20-00303-CR

                        EX PARTE Jimmy Coung Duc TRAN

             From the 186th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2019CR12300A
                    Honorable Jefferson Moore, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED November 25, 2020.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice